Per Curiam.

In his argument in the court of appeals, appellant apparently sought to vindicate a statutory right to speedy action on his motion for a transcript. Here, he alleges violations of rights via alleged procedural errors in the trial court. Appellant’s assertions of various violations of constitutional and statutory rights have no remedy in procedendo *72or mandamus. The former writ commands a lower court to proceed to judgment; the latter orders a public official to perform a clear legal duty. The record shows that appellees granted appellant’s motion for production of transcript on April 20, 1989, and that it was mailed to him on November 22, 1989. Neither procedendo nor mandamus may compel appellees to perform a duty already performed. State, ex rel. Breaux, v. Court of Common Pleas (1977), 50 Ohio St. 2d 164, 4 O.O. 3d 352, 363 N.E. 2d 743. Therefore, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Resnick, J., not participating.